DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kofman et al. (US 2019/0052951 A1). 
As to claim 1, Kofman discloses a wireless earphone [FIG. 2C], comprising an in-ear portion [Ear tip] which is in contact with a human ear when the wireless earphone is worn, wherein the in-ear portion comprises a wearing surface which couples the human ear canal [User] when the wireless earphone is worn [The canal portion 110 or ear tip may be separable from the concha portion 120 or may include a removable covering made of, for example, soft silicone to enhance comfort for a user. paragraph 0051; 
the in-ear portion is provided with a wearing detection sensor [sensor systems for determining if the earbud 100 is inserted into the ear of a user], a sound venting hole and a contact group [conductive traces 112 located closer to the aperture 118 of the canal portion 110 to allow room for the connective traces 114 associated with each individual conductive trace 112 to extend along a length of the canal portion 110.] which are all disposed on the wearing surface [A sealing structure 34 is provided to engage the entrance to the user's ear canal and defines an output aperture 52. An entrance cavity 69 to an acoustic nozzle 57 having an interior volume 58 may be provided proximal to an acoustic driver 50. paragraphs 0052-0054]. 

As to claim 2, Kofman discloses the wireless earphone according to claim 1, wherein the contact group comprises a charging contact for connecting a charging device to charge the wireless earphone, and a communication contact for connecting the charging device and The earbuds 100 further include a battery 185 to power the various components and wireless communication circuitry built into the circuitry 180 or a separate circuit element (though this may also be located in a housing separate from earbud 100). paragraph 0059].  

As to claim 4, Kofman discloses the wireless earphone according to claim 1, wherein a sound emitting hole is provided on a side of the in-ear portion, and the sound venting hole is disposed on a side of the wearing surface which is close to the sound emitting hole [A sealing structure 34 is provided to engage the entrance to the user's ear canal and defines an output aperture 52. An entrance cavity 69 to an acoustic nozzle 57 having an interior volume 58 may be provided proximal to an acoustic driver 50. paragraphs 0052-0054].

As to claim 5, Kofman discloses the wireless earphone according to claim 4, wherein the wearing detection sensor is disposed at a position near the center of the wearing surface, and the contact group is disposed on a side of the wearing detection sensor which is far from the sound venting hole [A sealing structure 34 is provided to engage the entrance to the user's ear canal and defines an output aperture 52. An entrance cavity 69 to an acoustic nozzle 57 having an interior volume 58 may be provided proximal to an acoustic driver 50. paragraphs 0052-0054].  

As to claim 8, Kofman discloses the wireless earphone according to claim 2, wherein the wireless earphone is further provided therein with a battery, a controller and a Bluetooth chip [in FIG. 2c, section 100A may include a rigid shell housing electronics such as an 100B may be a removable eartip formed of a soft compliant material, for example, medical grade silicone. paragraph 0051]. 

As to claim 10, Kofman discloses the wireless earphone according to claim 1, wherein the wireless earphone further comprises a calling microphone and a noise reduction microphone [For earbuds that do support either two-way communications or ANR, it is intended that what is disclosed and claimed herein is applicable to an earbud incorporating one or more microphones disposed on a portion of the earbud that remains outside an ear when in use (e.g., feedforward microphones), on a portion that is inserted into a portion of an ear when in use (e.g., feedback microphones), or disposed on both of such portions. paragraph 0041].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofman in view of Dusan (US 2017/0230754 A1).
As to claim 3, Kofman discloses multiple sensors but fails to disclose an acceleration sensor. 
However, Dusan teaches the wireless earphone is further provided therein with an acceleration sensor, the acceleration sensor and the wearing detection sensor are connected respectively to a controller in the wireless earphone, and the controller receives detection signals Example sensors include accelerometers, gyroscopes, magnetometers, and the like. Sensors 1520 collect sensor data, such as acceleration data, magnetometer data, gyroscope data, and the like, and provide the data to the processing unit of the wearable audio device 1510 or another portable electronic device. In various embodiments, the sensor data is used to determine the installation position of the wearable audio device 1510 paragraph 0083].
Kofman and Dusan are analogous because they are all directed to portable electronic device. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the acceleration sensors to provide data taught by Dusan in an sensor system such as that of Kofman as suggested by Dusan, for the obvious purpose of detecting an orientation, position of the wearable audio device, by combining prior art elements according to known methods to yield predictable results.









Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofman in view of Wu (US 2018/0205193 A1).
As to claim 9, Kofman discloses connectivity surfaces but fails to disclose the contact group uses Pogopin probes. 
However, Wu teaches the contact group uses Pogopin probes, and comprises two charging contact Pogopin probes and one communication contact Pogopin probe, and the communication contact Pogopin probe is connected to the Bluetooth chip through circuits inside the wireless earphone to transmit information [The pin connector (POGOPin) is a spring probe formed through the three basic components a pin shaft, a spring, and a pin tube after being riveted and pressed by a precise instrument. The pin connector (POGOPin) has a precise spring structure inside. paragraph 0033].  
Kofman and Wu are analogous because they are all directed to portable electronic device socket. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the socket using Pogopin for contact taught by Wu in an sensor system of connectivity such as that of Kofman as suggested by Wu, for the obvious purpose of a  functional device module is electrically conductive through a pin connector, by combining prior art elements according to known methods to yield predictable results.






Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
February 23, 2021